        Case 2:20-cv-00085-KS-MTP Document 1 Filed 05/08/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

DAVID RAYBORN
                                PLAINTIFF

                                                              2:20-cv-85-KS-MTP
V.                                                      NO. ______________________

FEDEX FREIGHT, INC.

                                DEFENDANT


                        NOTICE OF REMOVAL TO FEDERAL COURT

       Defendant, FedEx Freight, Inc. (hereinafter “FXF”) hereby removes this case from the

Circuit Court of Forrest County, Mississippi to the United States District Court for the Southern

District of Mississippi, Eastern Division. In support of this Notice, Defendant states:

       1.        Plaintiff’s complaint was filed in the Circuit Court of Forrest County, Mississippi,

on December 23, 2019 and designated by Cause No.H19-0255.

       2.        Defendant was served with Plaintiff’s Complaint and Summons through its agent

for service of process on April 9, 2020. Defendant is timely filing the present Notice of Removal

within thirty (30) days of service as required by 28 U.S.C. §1446(b).

       3.        This lawsuit is a civil action over which this Court has original jurisdiction pursuant

to 28 U.S.C. §1441 (a), as the Complaint alleges claims which arise under the federal laws of the

United States.

       4.        Plaintiff’s Complaint also alleges jurisdiction of this Court is proper pursuant to 28

U.S.C. §1331. See Complaint, ¶ 3.
        Case 2:20-cv-00085-KS-MTP Document 1 Filed 05/08/20 Page 2 of 3




       5.      In his Complaint, Plaintiff asserts claims under the Age Discrimination in

Employment Act. See Complaint, ¶ 6. Consequently, this Court has federal question jurisdiction

over this action pursuant to the provisions of 28 U.S.C. § 1441(c).

       6.      Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit “1” is Plaintiff’s

Complaint together with all exhibits attached thereto; as Exhibit “2” is the Summons issued for

Defendant from Circuit Court in Harrison County, Mississippi, as Exhibit “3” is the Notice of

Service of Process Transmittal from CT Corporation. These documents comprise the entire file of

the Circuit Court of Harrison County, Mississippi for this matter and all documents and process

served upon Defendant.

       7.      In accordance with the requirements of 28 U.S.C. § 1446(d), upon filing this Notice,

Defendants have given written notice to Plaintiff and the Clerk of the Circuit Court of Harrison

County, Mississippi by furnishing to each a copy of this Notice and all attachments hereto. A copy

of the Notice of Filing Notice of Removal is attached hereto as Exhibit “4.”

       WHEREFORE, Defendant herby removes this action to the United States District Court

for the Southern District of Mississippi, Eastern Division.

       This the 8th day of May, 2020.

                                              Respectfully submitted,



                                              /s/ M. Kimberly Hodges
                                              M. Kimberly Hodges (MS Bar No. 100276)
                                              Kim.hodges@ogletree.com
                                              Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                              6410 Poplar Avenue, Suite 300
                                              Memphis, Tennessee 38119
                                              Telephone: (901) 767-4306
                                              Facsimile: (901) 766-7411

                                              ATTORNEYS FOR DEFENDANT

                                                 2
        Case 2:20-cv-00085-KS-MTP Document 1 Filed 05/08/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, the undersigned counsel certify that a copy of the foregoing is being served on counsel

for the Plaintiff and Harrison County Circuit Court, MS, as follows:

       Served this day by United States mail, first class postage prepaid

       Daniel M. Waide, (MSB#103543)
       1300 Hardy St.
       PO Box 17738
       Hattiesburg, MS 39404


       Gwen Wilks
       Circuit Court Clerk
       Forrest County Circuit Court
       630 Main Street
       Hattiesburg, MS 39401

       Served this day by FedEx overnight delivery

       This the 8th day of May 8, 2020.



                                             /s/ M. Kimberly Hodges
                                             M. KIMBERLY HODGES




                                                3
